DETAILED ACTION
            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley in view of Paillasson,  and Gisselle..
 	Calverley et al. teaches that there is significant downregulation of platelet gene expression in metastatic lung cancer compared to negative controls.  The reference teaches decreased expression of 197 genes.  Furthermore, 608 mRNA splicing events were identified between the metastasis and negative control groups, with 33 highly variable genes with between 3 and 13 splicing events each (Abstract and Table 1).  Thus the teachings of Calverley et al. teach that mRNA targets that are expressed in subsets of human platelets.  
	Calverley et al. does not teach, however, a method which includes incubating platelets with a lipofection reagent. 
	Paillasson et al. teaches methods that include labeled probe introduction into living cells for hybridization to specific target RNA sequences (p. 227).  The method includes steps of providing the cells of interest, incubating the cells for 10 minutes to allow for labeled probe uptake, and then fixed and imaged (p. 227).  Paillasson et al. teach that their results demonstrate the feasibility of specific hybridization of labeled nucleic acid probes under living conditions.  The reference teaches that in situ hybridization in living cells makes it possible to monitor real time gene expression under various experimental conditions , and that some genes could act as a basis for further studies in platelet biology associated with cancer (p. 232).   It would have been obvious to include in the further studies live cell gene expression studies, as suggested by Paillasson et al., because Paillasson et al. teaches that live cell hybridization could allow study of

	Calverley et al. in view of Paillasson et al. do not teach a method which includes incubating platelets as required by step(b); neither reference gives guidance as to the entry of oligonucleotides into live platelets, in particular. The prior art did not provide methods for live cell hybridization in human platelets, 
Gresele et al. teaches transfection of human platelets with a labeled oligonucleotide, albeit for a different purpose.  Gresele et al. exemplifies transfection of  platelets by incubating a fluorescently labeled nucleic acid with human platelets for a variety of incubation times, and teach that after one hour of incubation almost optimal efficacy of transfection is achieved (about 97% of efficacy ¶136).  In the method taught by Gresele et al. the platelets were incubated in a transfection medium containing Ribojuice in RPMI 1640 (¶67).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Calverley et al. in view of Paillasson et al. by employing the transfection step taught by Gresele et al. to allow probe entry into human platelets for studying RNA changes related to metastasis of lung cancer.  One would have been motivated to use the technique taught by Gresele et al. because the reference 
 	Regarding claim 5 pertaining to the resuspension of approximately 500,00 platelets in 100 uL.  The combined references do not teach adding this concentration of cells.  However, the specification does not show any criticality for this concentration or number of cells for the experiment, and this is an optimizable variable.  Gresele et al. do teach that a range of concentrations of platelets were obtained (¶66).  Therefore, it would have been prima facie obvious to have modified the number of cells and concentration added to the transfection medium in order to determine a workable range and optimize the lipofection of labeled oligonucleotide into live platelets.    
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Paillasson et al. and Gresele et al. as applied to claims 1-5 above, and further in view of ThermoFisher (Lipofectamine Stem Transfection Reagent user guide).
The combined teachings of Calverley et al., Paillasson et al., and Gresele et al.  are discussed above and incorporated fully here.  These do not teach the particular conditions set forth in claim 6.  
. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Paillasson et al. and Gresele et al. as applied to claims 1-5 above, and further in view of Eberbeck (Specific binding of magnetic nanoparticle probes to platelets in whole blood detected by magnetorelaxometry, 2009).

However, modified Calverley et al. in view of Paillasson et al. and Gresele et al. do not teach the method wherein platelets are tagged with a platelet specific antibody at the end of the incubation step b) and before the fixing step c) (claim 7).
Eberbeck teaches the binding of cell specific antibodies to platelets wherein the teachings of Eberbeck are described as pertaining to the binding of cell specific antibodies to live cells and platelets.  Eberbeck’s disclosure discusses the specificity of monoclonal platelet antibodies (see abstract).  
It would be obvious to one of ordinary skill in the art to accurately identify the appropriate cell population whose RNA is being visualized and quantified.  Therefore, a skilled artisan would be motivated to use cell specific antibodies in order to confirm specific cell populations as taught by Eberbeck. There is a reasonable expectation of success because each reference describes the biomolecules of a specific population of cells to be examined; and as previously stated, an artisan of ordinary skill in the art would want to confirm the appropriate cell targets.  Using cell specific antibodies to identify the cell population to be analyzed would be an advantageous step in modified Hong and Gresele and Singer.

Response to Remarks
Any issue which is not reiterated was overcome by amendment.  
Applicant points out that the platelets have a short half life ex-vivo, and therefore may not be maintained in culture for “a time as required” by Paillasson.  Pallison teaches incubating 
Applicant argues that Gresele does not disclose any type of hybridization between the genetic material introduced into platelets and the genetic material of the platelets.  This is a piecemeal analysis that does not consider the totality of the rejection.  The suggestion to carry out this step on platelets is provided by the combination of references.  
Applicant argues that one would have not been able to combine and modify the references as suggested by the examiner without undue experimentation, with a reasonable expectation of success, without impermissible hindsight.   There is no evidence to support the allegation that the combination of the references as suggested would require undue experimentation or to support the suggestion that there is a lack of a reasonable expectation of success. Attorney arguments cannot replace evidence on the record.  
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Following all of this, the rejection is modified to address the amended claims and maintained.  
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634